Citation Nr: 1113610	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-48 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with depressed mood secondary to service-connected bilateral hearing loss.  

2.  Entitlement to an effective date earlier than July 17, 2009, for the award of a total disability rating based upon individual unemployability (TDIU).  

3.  Entitlement to an effective date earlier than July 17, 2009, for the award of eligibility for Dependents' Educational Assistance under the provisions of Chapter 35, Title 38, United States Code (Chapter 35).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's service-connected adjustment disorder with depressed mood is manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, and chronic sleep impairment.

3.  The evidence of record does not demonstrate any unusual circumstances beyond that contemplated by the assigned 30 percent service-connected disability rating.  

4.  A September 2007 rating decision denied entitlement to a TDIU; the Veteran was notified of the decision but did not appeal.

5.  The Veteran's correspondence received by VA on July 17, 2009, was construed as a claim for a TDIU and Chapter 35 benefits; there is no evidence of any earlier unadjudicated formal or informal claim or factually ascertainable evidence demonstrating entitlement to TDIU upon which Chapter 35 eligibility could be conferred.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an effective date earlier than July 17, 2009, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

3.  The criteria for an effective date earlier than July 17, 2009, for the award of Chapter 35 benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2010); 38 C.F.R. § 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran by correspondence dated in August 2009.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in August 2009 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The evidence of record includes service treatment records, VA treatment records, VA examination reports, and statements in support of the claims.  There is no indication that additional pertinent treatment records exists to warrant additional VA assistance.  Further attempts to obtain evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  The available medical evidence is sufficient for adequate determinations and there is no indication a retrospective VA medical opinion would be helpful in this case.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, but lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The Court has held that GAF scale scores reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations. 
60 ?- 51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50 - 41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

The Court has also held that in determining the level of impairment under 38 C.F.R. § 4.130 VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  


Factual Background and Analysis

Service treatment records are negative for complaint, treatment, or diagnosis of a psychiatric disorder.  A September 1956 VA examination report provided a diagnosis of mild chronic anxiety reaction with obsessive compulsive manifestations and some conversion reactions, but noted the Veteran was making an adequate adjustment.  No opinion as to etiology was provided.  VA records show service connection is established for bilateral hearing loss and that an 80 percent rating was assigned effective from July 26, 2007.  

In correspondence received by VA on July 17, 2009, the Veteran requested entitlement to service connection for a psychiatric disorder secondary to his service-connected hearing loss.  He stated he became angry with his spouse and others when he experienced communication problems which caused him to want to isolate himself.  He stated that often he wished he would die and that the quality of his life was diminished.  In his July 2009 application for TDIU he asserted that he was prevented from securing or following any substantially gainful occupation as a result of his hearing loss and associated depression.  

A September 2009 VA examination report noted there was no evidence of treatment for a psychiatric disorder upon review of the claims file or VA's electronic treatment record system.  The Veteran was not taking any antidepressant medications at that time.  He reported that he had been married for over 54 years and that they lived together.  He stated he attended church and met with friends, but that social gatherings were difficult because of hearing problems.  It was noted that his depressive symptoms gradually increased as his hearing loss increased and that his symptoms had significantly increased in the past six months.  He stated he experienced feelings of tenseness and sometimes yelled when frustrated and that he had difficulty sleeping more than six hours a night.  He also stated his energy had been mildly decreased.  His concentration was unchanged and his weight was stable.  There was no psychomotor agitation or slowing.  He reported he had no suicidal ideation, but that at times he wondered if it would be better if he were dead.  

The examiner noted that the Veteran's psychomotor activity was unremarkable, that his speech was spontaneous, clear, and coherent, and that he was cooperative and attentive.  His affect was mildly impatient and, although polite and fully cooperative, he became frustrated because he could not hear clearly at times.  His mood was dysphoric, his attention was intact, and he was oriented to person, time, and place.  His thought process and content were unremarkable.  There was no evidence of delusions or hallucinations and he understood the outcome of behavior.  His intelligence was average and he understood he had a problem.  Sleep impairment symptoms including six hours of sleep per night with naps during the day were consistent with depressive symptoms associated with adjustment disorder.  There was no evidence of inappropriate behavior or obsessive/ritualistic behavior, panic attacks, episodes of violence, suicidal or homicidal thoughts, inability to maintain minimal personal hygiene, nor problems with activities of daily living.  He was able to interpret proverbs appropriately and his impulse control was good.  Remote, recent, and immediate memory were normal.  An Axis I diagnosis of adjustment disorder with depressed mood was provided.  A GAF score of 60 was assigned and the examiner commented that the Veteran's symptoms were in the mild range.  The adjustment disorder symptoms were found to be at a level that would cause intermittent periods of inability to perform occupationally.  Service-connected hearing loss and tinnitus disabilities were found to be the stressors for the Veteran's adjustment disorder with depressed mood.

Based upon the evidence of record, the Board finds that the Veteran's service-connected adjustment disorder with depressed mood is manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, and chronic sleep impairment.  The September 2009 VA examination findings are persuasive as to the present manifestations of the Veteran's service-connected psychiatric disability.  The examiner is shown to have conducted a thorough examination, to have reviewed the evidence of record, and to have considered the Veteran's reports of subjective symptomatology.  

Although the Veteran has expressed comments pondering death, the examiner found there was no evidence of any suicidal thoughts.  The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

There is also no probative evidence demonstrating symptoms of suicidal ideation, obsessional rituals which interfered with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  Nor is there probative evidence of a total occupational and social impairment with symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Therefore, the Board finds that entitlement to a rating in excess of 30 percent is not warranted.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to the service-connected psychiatric disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The persuasive evidence of record does not demonstrate any unusual circumstances beyond that contemplated by the presently assigned service-connected 30 percent disability rating.  The disability is adequately rated under the available schedular criteria.  The evidence demonstrates that his service-connected psychiatric disability symptoms cause no more than intermittent periods of inability to perform occupationally.  The Board finds that the Veteran has not provided evidence that shows an exceptional or unusual disability picture due to this service-connected disability that would have rendered impractical the application of the regular schedular rating standards required for extraschedular consideration.  

The Court has held that when VA finds the criteria in the rating schedule adequately corresponds to the symptomatology and severity of a claimant's disability, then § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115-117 (2008).  The overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for an increased rating.

Earlier Effective Date Claims

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for an increased rating was received within one year from that date, but otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  

The Court has held that the mere presence of a disability does not establish intent on the part of a veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  The Court has held, however, that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The Court has held that a claim for unemployability compensation was, in essence, an application for an increased rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The Court has also held that a total rating based upon individual unemployability was merely an alternate way to obtain a total disability rating without being rated 100 percent disabled under VA's Schedule for Rating Disabilities.  See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. Principi, 251 F.3d 1378 (2001).  

The eligibility date for Chapter 35 benefits is the date an individual becomes an eligible person, which for a current child or spouse of a living veteran is the date of an award of a total disability rating found to be permanent in nature as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2010); 38 C.F.R. § 21.3021(a), (o) (2010).

Based upon the evidence of record, the Board finds there is no evidence of any earlier unadjudicated formal or informal claim for entitlement to TDIU nor any factually ascertainable evidence demonstrating that entitlement to TDIU arose prior to July 17, 2009, upon which an earlier Chapter 35 eligibility date could be conferred.  The Board notes that the September 2007 rating decision which denied entitlement to a TDIU is final.  There is no evidence of a timely appeal from that determination and no evidence the decision is clearly and unmistakably erroneous.

The present matter on appeal arose from an July 17, 2009, claim which was construed as including a claim for entitlement to a TDIU.  There is no evidence of any earlier filed unadjudicated claim.  The RO has established TDIU effective from the date of receipt of this claim.  The Board notes that entitlement to an effective date for TDIU for the one year period prior to the receipt of the claim must be considered, but that there is no factually ascertainable evidence demonstrating that prior to July 17, 2009, and within the year before VA's receipt of the claim, the Veteran was unemployable as a result of his service-connected disabilities.  Therefore, the Board finds the appeal for earlier effective dates must be denied.  The preponderance of the evidence is against the claims.


ORDER

Entitlement to a rating in excess of 30 percent for adjustment disorder with depressed mood secondary to service-connected bilateral hearing loss is denied.  

Entitlement to an effective date earlier than July 17, 2009, for the award of a TDIU is denied.  

Entitlement to an effective date earlier than July 17, 2009, for the award of eligibility for Chapter 35 benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


